UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 96-7278



BRYAN ERIC GRAY,

                                             Petitioner - Appellant,

         versus

ATTORNEY GENERAL OF NORTH CAROLINA;         JACK
TURLINGTON; FRANKLIN FREEMAN,

                                            Respondents - Appellees.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Salisbury. James A. Beaty, Jr., Dis-
trict Judge. (CA-95-904)


Submitted:   March 13, 1997                 Decided:   March 19, 1997


Before HALL, ERVIN, and WILKINS, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Bryan Eric Gray, Appellant Pro Se. Clarence Joe DelForge, III,
OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Bryan Gray seeks to appeal the district court's order dismiss-

ing his petition filed under 28 U.S.C. § 2254 (1994), amended by
Antiterrorism and Effective Death Penalty Act of 1996, Pub. L. No.

104-132, 110 Stat. 1214. Gray's case was referred to a magistrate

judge pursuant to 28 U.S.C. § 636(b)(1)(B) (1994). The magistrate

judge recommended that relief be denied and advised Gray that fail-

ure to file timely objections to this recommendation could waive

appellate review of a district court order based upon the recom-
mendation. Despite this warning, Gray failed to object to the
magistrate judge's recommendation.

     The timely filing of objections to a magistrate judge's

recommendation is necessary to preserve appellate review of the

substance of that recommendation when the parties have been warned

that failure to object will waive appellate review. Wright v.

Collins, 766 F.2d 841, 845-46 (4th Cir. 1985). See generally Thomas

v. Arn, 474 U.S. 140 (1985). Gray has waived appellate review by

failing to file objections after receiving proper notice. We
accordingly deny a certificate of appealability and dismiss the

appeal. Gray's motion for appointment of counsel is denied. We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                         DISMISSED



                                 2